                 Case 2:20-cv-01266-RSL Document 7 Filed 12/22/20 Page 1 of 2




 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   RAYMOND A FORSMAN,

 9                             Plaintiff,                 Case No. C20-1266 RSL-MLP

10          v.                                            REPORT AND RECOMMENDATION

11   JEREMY CULUMBER, et al.,

12                             Defendants.

13

14          Plaintiff, proceeding pro se, filed a civil rights complaint. (Compl. (Dkt. # 1).) On

15   December 3, 2020, the Court issued an order directing Plaintiff Raymond Forsman to show cause

16   why this matter should not be dismissed without prejudice for failure to prosecute. (Dkt. # 6.)

17   Specifically, the Court found Plaintiff is responsible for serving the summons and complaint on

18   Defendants within the time proscribed by the Federal Rules of Civil Procedure. See Fed. R. Civ.

19   P. 4(c)(1) and 4(m). Because Plaintiff never obtained a summons from the Court, he could not

20   have served a summons on Defendants as required and the deadline to perfect service has passed.

21   The Court ordered Plaintiff to show cause within fourteen days of the Court’s December 3, 2020

22   order why this matter should not be dismissed. The court advised that failure to respond to the

23   Court’s order would result in a recommendation of dismissal of this action without prejudice. To

24

25
     REPORT AND RECOMMENDATION - 1
               Case 2:20-cv-01266-RSL Document 7 Filed 12/22/20 Page 2 of 2




 1   date, Plaintiff has not responded to the order to show cause. Accordingly, the Court recommends

 2   this action be dismissed for failure to prosecute without prejudice. A proposed order

 3   accompanies this Report and Recommendation.

 4          Objections to this Report and Recommendation, if any, should be filed with the Clerk and

 5   served upon all parties to this suit within fourteen (14) days of the date on which this Report and

 6   Recommendation is signed. Failure to file objections within the specified time may affect your

 7   right to appeal. Objections should be noted for consideration on the District Judge’s motions

 8   calendar for the third Friday after they are filed. Responses to objections may be filed within

 9   fourteen (14) days after service of objections. If no timely objections are filed, the matter will be

10   ready for consideration by the District Judge on January 6, 2021.

11          The Clerk is directed to send copies of this order to the parties and to the Honorable

12   Robert S. Lasnik.

13          Dated this 22nd day of December, 2020.

14


                                                           A
15

16                                                         MICHELLE L. PETERSON
                                                           United States Magistrate Judge
17

18

19

20

21

22

23

24

25
     REPORT AND RECOMMENDATION - 2
